Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,308,949 (Ito et al.) (hereinafter “Ito”).

    PNG
    media_image1.png
    295
    503
    media_image1.png
    Greyscale

Regarding claim 11, Figs. 1-7B show a pick-up roller (60) comprising: 
a first circular body (including 80), entirely enclosing the pick-up roller (60), the first circular body (including 80) to exert a force on print media to transition the print media up a slope, the first circular body (including 80) including: 
a first flat surface (right flat surface of element 80 in Fig. 6A); and 
a rim (“Rim” in annotated Fig. 6B) connected to a distal end of the first circular body (including 80); 
a cylindrical connector (84) connected to the first circular body (including 80), wherein the cylindrical connector (84) is coupled to the distal end of the first circular body (including 80); and 
a body cover (82) coupled to the first circular body (including 80).  
Regarding claim 13, Figs. 1-7B show that the pick-up roller (60) has a second circular body (another element 82) attached to the cylindrical connector (84) via element 80.
Regarding claim 16, Figs. 1-7B show a second flat surface (another flat surface on element 80) and a third flat surface (yet another flat surface on element 80), wherein the first flat surface, the second flat surface, and the third flat surface are spaced equidistantly around a circumference of the first circular body (including 80).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0045937 (Lee et al.) (hereinafter “Lee”) in view of Ito.
Regarding claim 1, Figs. 5-10 of Lee show a pick-up roller comprising: 
a circular body (Fig. 6B) to transition print media towards a print path, the circular body (Fig. 6B) including: 
a first flat surface (lower left flat surface in Fig. 6A), a second flat surface (lower right flat surface in Fig. 6A) and a third flat surface (flat surface on upper left portion of element 222) spaced around a circumference of the circular body (Fig. 6B); 
a first rim (222’) connected to a first distal end of the circular body (Fig. 6B); and 
a second rim (222”) connected to a second distal end of the circular body (Fig. 6B); and 
a cylindrical connector (223) coupled to the second rim (222”), wherein a flat portion (vertical end face) of the cylindrical connector (223) is coupled to the second rim (222”).  Lee discloses most of the limitations of claim 1 including first, second and third flat surfaces spaced apart from one another, but does not explicitly show that these flat surfaces are spaced equidistantly around a circumference of the circular body (Fig. 6B), as claimed.   
Ito shows that it is well-known in the art to provide a pick-up roller (60) with first, second and third flat surfaces (surfaces of 82) spaced equidistantly around a circumference of a circular body (including 80 and 82).  Column 2, lines 24-47 explain that this arrangement allows different thickness sheets to be fed stably.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Lee apparatus with a circular body including first, second and third flat surfaces that are equidistantly spaced around the circular body, for the purpose of stably feeding different thickness sheets, as taught by Ito.
Regarding claim 2, Figs. 6A-7B of Ito show that the pick-up roller (60) is assembled such that an entire outside is enclosed by the circular body (including 80 and 82).  
Regarding claim 5, Figs. 5-10 of Lee show a system comprising: 
a printing device (“IMAGE FORMING DEVICE” in title) including a print media basket (200) to house print media; and 
a pick-up roller (220) to transition the print media, when present, from the print media basket (200) towards a print path (path in Fig. 5), 
wherein the pick-up roller (200) is positioned above the print media, when present, the pick-up roller (220) including: 
a circular body (222) comprising a first flat surface (lower left flat surface in Fig. 6A), a second flat surface (lower right flat surface in Fig. 6A) and a third flat surface (flat surface on upper left portion of element 222) spaced around a circumference of the circular body (222); and 
a body cover (221) positioned around the circular body (222).  Lee discloses most of the limitations of claim 5 including first, second and third flat surfaces spaced apart from one another, but does not explicitly show that these flat surfaces are spaced equidistantly around a circumference of the circular body (222), as claimed.   
Ito shows that it is well-known in the art to provide a pick-up roller (60) with first, second and third flat surfaces (surfaces of 82) spaced equidistantly around a circumference of a circular body (including 80 and 82).  Column 2, lines 24-47 explain that this arrangement allows different thickness sheets to be fed stably.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Lee apparatus with a circular body including first, second and third flat surfaces that are equidistantly spaced around the circular body, for the purpose of stably feeding different thickness sheets, as taught by Ito.
Regarding claim 6, Figs. 5-10 of Lee show that the body cover (221) is comprised of an elastomeric material (numbered paragraph [0042]).  
Regarding claim 7, Figs. 5-10 of Lee show that the body cover (221) is removably coupled to the circular body (222).  
Regarding claim 8, Figs. 5-10 of Lee show that the body cover (221) is to conform to the structure of the circular body (222).  
Regarding claim 9, Figs. 5-10 of Lee show that the pick-up roller (220) is to transition the print media through an upwards slope of the printing device (“IMAGE FORMING DEVICE” in title) to transition the print media towards the print path (path in Fig. 5).  
Regarding claim 10, the recitation “wherein the pick-up roller is to transition the print media through the slope with a height of 15 millimeters (mm)” includes a slope that depends upon the material or article worked upon by the structure being claimed.  (emphasis added).  As such, this recitation does not distinguish claim 10 from the prior art apparatus of Lee in view of Ito, particularly in view of MPEP 2115.  As one working example, a specially sized and shaped sheet can be placed in the apparatus of Lee in view of Ito, which can be fed out at a slope having a height of 15mm, in order to meet the limitations in claim 10. 
4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ito as applied to claim 1 above, and further in view of Japanese Publication No. 2008-37587 (hereinafter “JP’587”).  Lee in view of Ito discloses all of the limitations of claim 4, except for the outer diameter of the circular body (Fig. 6B) of Lee ranging from about 10mm to about 20mm, as claimed.
JP’587 teaches that it is common in the art to provide a pickup roller 60 with a circular body (Fig. 2) with an outer diameter of 20mm.  See e.g., page 28 of machine translation.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of Lee in view of Ito with a circular body with an outer diameter between about 10mm and about 20mm, because JP’587 explicitly teaches that it is common in the art to utilize a circular body with a 20mm diameter on a pickup roller.
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ito.  Figure 6A of Lee shows a flat surface on the bottom, but does not explicitly show that an area of the flat surface ranges from about 40 to 200 square millimeters, as claimed.  However, the instant application does not disclose that making the area of the flat surface in the range of 40 to 200 square millimeters is critical to the invention or solves any particular problem, and it appears that making the range of the surface area of the flat surface different from this range would perform equally well.  As best understood, the recited surface area range is only included in original claim 12 of the instant application.  Absent any criticality whatsoever, selecting a range of 40 to 200 square millimeters for the area of the flat surface is an obvious matter of design choice to properly feed print media.    
6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ito as applied to claim 11 above, and further in view of European Publication No. EP1288144 (hereinafter “EP’144”).  With regard to claim 14, Lee in view of Ito teaches all of the limitations of this claim, except for the first circular body being made of plastic, as claimed.
EP’144 teaches that it is common in the art to make a first circular body (including 3C) of a pickup roller (Fig. 7) out of plastic, wherein the plastic is further comprised of Acrylonitrile Butadiene Styrene (ABS), for the purpose of restricting twist.  See, e.g., numbered paragraph [0095].  It would have been obvious to one having ordinary skill in the art at before the effective filing date to provide the apparatus of Lee in view of Ito with first circular body made of ABS plastic, because EP’144 explains that making a first circular body from ABS plastic restricts twisting.
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ito as applied to claim 11 above, and further in view of European Publication No. EP0441229 (hereinafter “EP’229”).  With regard to claim 15, Lee in view of Ito discloses all of the limitations of this claim, except for the first circular body being made of metal, as claimed.
EP’229 teaches that it is common in the art to make a first circular body (including 3a) of a pickup roller (3) out of metal, wherein the metal is further comprised of aluminum.  See, e.g., column 4, lines 10-13.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of Lee in view of Ito with a first circular body made of aluminum, because EP’229 shows that is  common in the art to utilize aluminum to form a first circular body for a pickup roller similar to that of Lee. 
Response to Arguments
8.	Applicant’s arguments, see pages 5-10 in the response, filed 3/23/2022, with respect to the rejections of claims 1-2, 5-11 and 13 under 35 U.S.C. 102(a)(1) and claims 3-4, 12, and 14-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, several new grounds of rejection are made of claims 1-2 and 4-16.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653